Citation Nr: 0903875	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-operative residuals, 
compression fracture, thoracic spine.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative arthritis, lumbar 
spine with pain on motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1961 and May 1961 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to a disability rating in 
excess of 10 percent each for service-connected post-
operative residuals, compression fracture, thoracic spine, 
and for service-connected degenerative arthritis, lumbar 
spine with pain on motion.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in Oakland, 
California.  A transcript of the hearing has been associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

At the time of the November 2008 hearing before the Board, 
the veteran stated that his thoracic and lumbar conditions 
had worsened since the time of his August 2004 VA 
examination, approximately four-and-one-half years prior.  
The Board notes that the VA examiner submitted two addenda to 
his report of the August 2004 VA examination.  However, at 
the time of the two addenda, March 2005 and September 2005, 
the current severity of the veteran's thoracic and lumbar 
conditions was not considered.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the 
veteran was last afforded a VA examination in August 2004, a 
new examination is in order so that the current severity of 
the veteran's service-connected post-operative residuals, 
compression fracture, thoracic spine, and degenerative 
arthritis, lumbar spine with pain on motion, may be 
evaluated. Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any private and/or VA 
treatment records related to the 
service-connected conditions on appeal 
dated since June 2006 to the present.  
Duplicate records need not be obtained. 
Associate all records and responses 
(including negative) with the claims 
file.

2.  Schedule the veteran for an 
orthopedic examination.

a.  The examiner should determine the 
current severity of the veteran's 
service-connected post-operative 
residuals, compression fracture, 
thoracic spine, and degenerative 
arthritis, lumbar spine with pain on 
motion.  The examiner's report should 
include range-of-motion findings and 
findings as to any weakness, and should 
set forth all current complaints, 
findings and diagnoses.  The report 
should also discuss the presence or 
absence of pain, as well as functional 
impairment.  

b.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed. All indicated tests, 
including x-rays, should be conducted.  

3.  Then, after ensuring any other 
necessary development has been 
completed, the RO/AMC should 
readjudicate the claims of entitlement 
to disability ratings in excess of 10 
percent each for service-connected 
post-operative residuals, compression 
fracture, thoracic spine; and for 
service-connected degenerative 
arthritis, lumbar spine with pain on 
motion, considering any additional 
evidence added to the record.  If the 
action remains adverse to the veteran, 
provide the veteran, and his 
representative, with a Supplemental 
Statement of the Case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




